


Exhibit 10.11

OSWEGO COUNTY NATIONAL BANK

VOLUNTARY DEFERRED COMPENSATION PLAN
FOR DIRECTORS

(Amended and Restated)
(Effective January 1, 2005)

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

Page

 

ESTABLISHMENT AND PURPOSE OF THE PLAN

1

ADMINISTRATION

1

ELIGIBILITY

1

DEFERRALS OF COMPENSATION

1

ACCOUNTS UNDER THE PLAN

1

DEEMED INVESTMENT OF ACCOUNTS

1

CHANGE IN INVESTMENT DIRECTIONS

1

CREDITING OF ACCOUNTS

1

STATUS OF INVESTMENTS

1

VESTING

1

PAYMENT OF ACCOUNTS

1

UNFORESEEABLE EMERGENCY

2

CHANGE IN CONTROL

2

DESIGNATION OF BENEFICIARIES

2

NONALIENATION

2

INDEMNIFICATION

3

SEVERABILITY

3

WAIVER

3

FILING A CLAIM

3

APPEAL OF DENIED CLAIMS

3

LEGAL ACTION

3

DISCRETION OF COMMITTEE

3

NOTICES

3

GOVERNING LAW

3

CONSTRUCTION OF LANGUAGE

3

AMENDMENT OR DISCONTINUANCE

3

- i -

--------------------------------------------------------------------------------




VOLUNTARY DEFERRED COMPENSATION PLAN

FOR DIRECTORS

(Amended and Restated Effective January 1, 2005)

          1. Establishment and Purpose of the Plan. This Voluntary Deferred
Compensation Plan for Directors (the “Plan”) is established to enable the
members of the Board of Directors of Oswego County National Bank (the “Bank”),
Bridge Street Financial, inc. (The “Parent Company”) and its subsidiaries to
defer all or a portion of their fees that would otherwise be paid to them as
directors and to, instead, receive such amounts at a later date. The Plan is
intended to meet the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and other relevant provisions of the American
Jobs Creation Act of 2004, as amended, and the Treasury Regulations promulgated
thereunder.

          2. Administration. The Plan shall be administered by the Personnel and
Compensation Committee of the Board of Directors of the Bank or such other
committee appointed either by the Board of Directors of the Bank (the “Board”)
or by such Personnel and Compensation Committee (the “Committee”). The Committee
shall be authorized to interpret the Plan and make decisions regarding any
questions arising thereunder, and any such interpretation or decision of the
Committee shall, unless overruled or modified by the Board, be final, conclusive
and binding upon all directors of the Bank, the Parent Company and its
subsidiaries and upon any person claiming benefits or rights under the Plan by
or through any such individual. No member of the Committee shall be entitled to
act on or decide any matter relating solely to himself or herself or any of his
or her rights or benefits under the Plan. The Committee may, in its discretion,
designate a person or persons to carry out such duties or functions as the
Committee so determines. Notwithstanding any provision of the Plan to the
contrary, any duty or function which may be performed by the Committee or its
delegates under the Plan may instead be performed by the Board if the Board so
determines in its sole discretion.

          3. Eligibility. Members of the Board of Directors of the Bank, the
Parent Company and its subsidiaries shall be permitted to participate in the
Plan. To the extent, if any, the provisions of the Employee Retirement income
Security Act of 1974, as amended, apply to this Plan with respect to any
directors who are otherwise employees of the Bank, the Parent Company or its
subsidiaries, it is intended that this program be limited to a select group of
management or highly compensated employees, within the meaning of such law.

          4. Deferrals of Compensation. With respect to each year as to which an
individual has been designated as eligible to participate in this Plan, the
individual may elect to become a Participant in the Plan by submitting to the
Committee or its designee a written election to defer receipt of either a
percentage of the amount, or specified dollar amount, that would otherwise be
earned by the Participant in connection with his or her services as a director
of the Bank, the Parent Company, or one or more of its subsidiaries in the next
following calendar year. Except as otherwise provided by the Committee in
accordance with applicable law, such election shall be made on or before the
last day of the calendar year preceding the calendar year with respect to which
the election relates. With respect to each individual who first becomes an
eligible Participant, such an individual may defer receipt of compensation in
the same year he/she first becomes eligible to participate in the Plan provided
the election applies only to compensation deferred for services preformed
subsequent to the date the election is filed with the Committee through the end
of the calendar year and the election is made within 30 days after the
individual first becomes an eligible Participant.

          5. Accounts under the Plan. Amounts deferred by a Participant pursuant
to Paragraph 4 hereof shall be maintained in an Account for such Participant by
the Bank, the Parent Company, or by the subsidiary of the Bank responsible to
pay the compensation being deferred by the participant hereunder.

          6. Deemed investment of Accounts. The Account maintained on behalf of
each Participant with respect to the amounts deferred by that Participant
hereunder with respect to each year of participation by the Participant shall be
deemed to be invested in, and shall be adjusted to reflect earnings and losses
of, such investments or investment funds as is designated as available from time
to time by the Committee. To the extent the Committee makes available
alternative deemed investment vehicles with respect to amounts eligible to be
deferred under the Plan, each Participant shall, upon making a deferral election
hereunder, designate, in the form and manner prescribed by the Committee, that
the amounts to be credited to his or her Account be applied in such proportions
as he or she may designate, in such multiples as is permitted by the Committee,
in each deemed investment made available by the Committee. The Committee may
make available different deemed investments for amounts deferred at different
times under the Plan, and may change the available deemed investments under the
Plan from time to time. The Committee may also designate that only one deemed
investment be available with respect to any amounts deferred hereunder, in which
event that deemed investment shall apply to all such amounts without regard to
any other election that a Participant may desire.

          7. Change in investment Directions. A Participant may, in the form and
manner prescribed by the Committee, elect to change his or her investment
direction with respect to all or a portion of the amounts then held, or to be
held, in such Participant’s Account, with such election and new investment
direction becoming effective the first day of any semi-annual period (i.e
January 1 or July 1), provided such investment direction election is made, and
not revoked, prior to the first day of such semi-annual period. Such direction
may relate solely to amounts already allocated to the Participant’s Account (in
which event it shall constitute a direction to transfer amounts in the
Participant’s Account among the various available deemed investments) or may
relate solely to amounts to be deferred in the future, or may relate to both
amounts already allocated to the Participant’s Account and amounts to be
deferred in the future. Any investment direction election made by a Participant
shall remain in effect until changed, to the extent such change is permitted
under the Plan.

          8. Crediting of Accounts. Each Participant’s Account shall be deemed
credited at the end of each semi-annual period (or on such other dates as is
designated by the Committee) with the earnings or losses that the amount in the
Account would have experienced had the Account actually been invested in the
deemed investment designated by the Participant or, as appropriate, the
Committee.

          9. Status of Investments. All investments made by the Bank, the Parent
Company, or any other subsidiary of the Bank pursuant to this Plan wilt be
deemed made solely for the purpose of aiding such entity in measuring and
meeting its obligations under the Plan. Further, such entities are not limited
to the investments described in the provisions set forth above but are merely
obligated to provide payments pursuant to the terms of this Plan that reflect
the investment returns offered by the deemed investments made available under
the Plan. The Bank or, as applicable, the Parent Company, one or more of the
subsidiaries of the Bank, will be named sole owner of all such investments and
of all rights and privileges conferred by the terms of the instruments
evidencing such investments. This Plan places no obligation upon the Bank, the
Parent Company, or its subsidiaries to invest any portion of the amount in a
Participants Account, to invest or continue to invest in any specific asset, to
liquidate any particular investment, or to apply in any specific manner the
proceeds from the sate, liquidation, or maturity of any particular investment,
The Bank may, in its sole and absolute discretion, establish one or more
accounts, funds, or trusts to reflect its obligations under the Plan. However,
nothing stated herein shall cause such investments to be treated as anything but
the general assets of the Bank or, as applicable, the Parent Company, or any
subsidiaries of the Bank, nor will anything stated herein cause such investments
to represent the vested, secured or preferred interest of the Participant or his
or her beneficiaries designated under this Ptan. Participants hereunder have the
status of unsecured creditors with respect to their Accounts, and it is intended
that the Plan be unfunded for tax purposes and, to any extent applicable, for
purposes of Title 1 of the Employee Retirement income Security Act of 1974, as
amended.

          10. Vesting. Participants shall be fully vested in all amounts in
their accounts at all times.

          11. (a) Payment of Accounts. At the time a Participant elects to defer
compensation hereunder, the Participant shall designate the time and the manner
of the payment of the amounts to be allocated to such Participant’s Account with
respect to such deferral of compensation. Except as otherwise provided below,
payment to a Participant shall commence upon a fixed date selected by the
Participant at the time of the deferral. chosen from the following dates:

                    (i) The last day of a semi-annual period ending at least two
years from the end of the calendar year in which the deferred compensation would
otherwise become payable, but no later than the end of the calendar quarter in
which occurs the Participant’s 75” birthday, except that amounts deferred under
the Plan on or after December 10, 2003, shall be payable no later than the end
of the semi-annual period in which occurs the Participant’s 715` birthday.

                    (ii) The last day of any one of the two semi-annual periods
ending after the service of the Participant as a director of the Bank, the
Parent Company, or any of is subsidiaries terminates (as designated by the
Participant at the time of deferral).

1

--------------------------------------------------------------------------------




Except as otherwise provided below, the form of payment of deferred amounts in a
Participant’s Account shall be designated by the Participant at the time the
election to defer compensation is made and shall be from among the following
options, to the extent such optional forms are made available by the Committee.
All forms of payment shall be based on the value of a Participant’s Account
attributable to the particular deferral election and all forms of payment shall
be actuarially equivalent to each other. The options that may be made available
are:

                    (A) a lump sum;

                    (B) a number of semi-annual installments or annual
installments, limited in such manner as is determined by the Committee; or

                    (C) a designated dollar amount (to the extent such amount is
allocated to the Participant’s Account with respect to the deferral of
compensation in question) or percentage of the Participant’s account at the end
of one or more semi-annual periods otherwise available for election for the
commencement of distributions as described above, with the remainder of the
amount subject to such designation to be distributed commencing at such other
date chosen by the Participant at the time of the deferral.

Notwithstanding any provision of the Plan to the contrary, a Participant who is
a specified employee as defined in the regulations promulgated under Code
Section 409A may not commence receipt of his/her benefit until the first day of
the seventh month following his/her separation from service. For purposes of
Code Section 409A, the Committee shall determine which Participants are
specified employees as of December 31 in accordance with the Regulations
promulgated under Section 409A. Such determination by the Committee shall be
effective for the twelve month period commencing on April 1.

               (b) Payment Upon Unforeseeable Emergency. A Participant may also,
solely to the extent permitted by the Committee, direct that a portion of the
amounts payable to the Participant be distributed in the event of an
Unforeseeable Emergency (as defined below).

               (c) Payment Upon Change of Control. A Participant may also,
solely to the extent permitted by the Committee, direct that all of the amounts
then allocated to the Participant’s Account be distributable to the Participant
upon a Change of Control of the Bank (as defined below), provided such Change of
Control is a “change of control” as such term is defined in Section 409A of the
Code.

               (d) Payments Upon Death. To the extent permitted by the
Committee, a Participant may elect that if the Participant dies before payments
of a deferred amount have otherwise commenced to the Participant, the amount
allocated to the Participant’s Account be distributed to the Participant’s
Beneficiary (as defined below) either on the last day of the calendar quarter in
which the Participant dies (or as soon as practicable thereafter) or on the last
day of the semi-annual period in the calendar year immediately following the
date of the Participant’s death; provided, however that if no such election is
made, payment shall be made in a single Lump sum at the end of the semi-annual
period in which the Participant died, or as soon as practicable thereafter. If
payments of a deferred amount in the form of installments have already commenced
to the Participant, they shall continue to be made after the Participants death
to the Participant’s Beneficiary in accordance with the Act to avoid
acceleration of payment, who shall otherwise be granted the same rights as were
held by the Participant hereunder.

               (e) Additional Payment Elections. Notwithstanding the preceding
provisions of this Paragraph 11 to the contrary, a Participant may subsequently
elect, in such form and manner as may be prescribed by the Committee, a revised
commencement date for the amounts credited to his or her Account, in lieu of the
date(s) initially selected, provided that: (i) any such election is not
effective until 24 months following such election, (ii) the election provides
that payment will be deferred for at least five (5) years from the date such
payment would otherwise have been made (except for death as provided above), and
(iii) the election is made at least 24 months prior to the first scheduled
payment. Notwithstanding the preceding provisions of this Paragraph 11 to the
contrary, a Participant may also subsequently elect, in such form and manner as
may be prescribed by the Committee, that the amounts credited to his or her
Account be paid in any one of the forms of benefit payment provided under this
Paragraph 11 in lieu of the form of payment initially selected, provided that:
(i) any such election is not effective for 24 months, (ii) the election to
modify the form of distribution provides that payment will be deferred for at
least five (5) years from the date such payment would otherwise have been made
(except for death as provided above), and (iii) such election is made at least
24 months prior to the first scheduled payment. For purposes of applying the
provisions of this paragraph, the installment payment form of distribution
provided under paragraph 11(ii)(b) of the Plan shall be treated as a payment in
a single sum payable on the first scheduled payment date.

          12. Unforeseeable Emergency. A Participant may request, in writing to
the Committee, a request for a withdrawal from his/her Account if the
Participant experiences an Unforeseeable Emergency. Withdrawals for the purpose
of an Unforeseeable Emergency are limited to the extent needed to satisfy the
emergency, which cannot be met by the Participant utilizing other resources. The
Committee shall make a determination with regard to the Unforeseeable Emergency
in accordance with Code Section 409A and the Treasury Regulations promulgated
thereunder. For purposes of this Plan, the term “Unforeseeable Emergency” means
a severe financial hardship to the Participant, the Participant’s spouse or a
dependent (as defined in Code Section 152(a)) of the Participant, toss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Examples of an Unforeseeable Emergency may include, under
appropriate circumstances, the eminent foreclosure or eviction of the
Participant from his or her home, the need to pay for unexpected medical
expenses, and the need to pay for funeral expenses of a spouse or dependent. The
purchase or construction of a home and payment of college tuition are not
Unforeseeable Emergencies.

          13. Change in Control. Unless otherwise determined by the Committee at
the time of a Participant’s deferral hereunder, for purposes of this Plan,
subject to Section 409A of the Code, a Change in Control means the earliest of
(1) the occurrence of a Terminating Event (as defined below), or (ii) the
dissemination of a proxy statement soliciting proxies from stockholders or
members of the Bank seeking stockholder or member approval of a Terminating
Event of the type described in clause (a) below, or (iii) the publication or
dissemination of an announcement of action intended to result in a Terminating
Event of the type described in clauses (b) or C) below. For these purposes, a
“Terminating Event” means:

               (a) the reorganization, merger or consolidation of the Bank with
one or more corporations as a result of which the outstanding shares of common
stock of the Bank are exchanged or converted into cash or property or securities
not issued by the Bank unless the reorganization, merger or consolidation shall
have been affirmatively recommended to the Bank’s stockholders or members by a
majority of the members of the Board.

               (b) the acquisition of substantially all of the property or of
more than 35% of the voting power of the Bank by any person or entity; or

               (c) the occurrence of any circumstance having the effect that
directors who were nominated for election as directors by the Nominating
Committee of the Board shall cease to constitute a majority of the authorized
number of directors of the Bank.

          14. Designation of Beneficiaries. In the event that a Participant dies
prior to the receipt of all amounts payable to him or her pursuant to the Plan,
all remaining amounts credited to his or her Account shall be paid to such one
or more Beneficiaries and in such proportions as the Participant may designate,
in accordance with the provisions of Paragraph 11. if no Beneficiary has been
named by the Participant, or if a named Beneficiary has predeceased the
Participant and no successor beneficiary has been named or if a beneficiary
designation is otherwise ineffective, payment shall be made to the estate of the
Participant, and if any Beneficiary shall die after payments to that Beneficiary
have commenced, if any remaining payments would otherwise be made to such
Beneficiary, they shall instead be made to the estate of the Beneficiary. A
Beneficiary designation pursuant to this Paragraph 14 shall not be effective
unless it is in writing and is received by the Committee prior to the death of
the Participant making the designation.

          15. Nonalienation. The right to receive a benefit under the Plan shalt
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Participant or the Participants beneficiaries.

2

--------------------------------------------------------------------------------




          16. Indemnification. The Bank shalt indemnify, hold harmless and
defend each member of the Board, each member of the Committee, each member of
the Benefits Committee, and each of their designees who are employees of the
Bank, the Parent Company or any of its subsidiaries, against any reasonable
costs, including legal fees, incurred by them, or arising out of any action,
suit or proceeding in which they may be involved, as a result of their efforts,
in good faith, to defend or enforce the terms of the Plan.

          17. Severability. A determination that any provision of the Plan is
invalid or unenforceable shalt not affect the validity or enforceability of any
other provision hereof.

          18. Waiver. Failure to insist upon strict compliance with any of the
terms, covenants or conditions of the Plan shall not be deemed a waiver of such
term, covenant or condition. A waiver of any provision of the Plan must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shalt not be deemed a waiver or
relinquishment of such right or power at any other time or times.

          19. Filing a Claim. Any controversy or claim arising out of or
relating to the Plan shall be filed with the Committee which shall make all
determinations concerning such claim. Any decision by the Committee denying such
claim shall be in writing and shall be delivered to the Participant or
Beneficiary filing the claim (“Claimant”).

               (a) In General. Notice of a denial of benefits will be provided
within 90 days of the Committee’s receipt of the Claimant’s claim for benefits.
If the Committee determines that it needs additional time to review the claim,
the Committee will provide the Claimant with a notice of the extension before
the end of the initial 90-day period. The extension will not be more than 90
days from the end of of the initial 90-day period and the notice of extension
will explain the special circumstances that require the extension and the date
by which the Committee expects to make a decision.

               (b) Contents of Notice. If a claim for benefits is completely or
partially denied, notice of such denial shall be in writing and shalt set forth
the reasons for denial in plain language. The notice shall (1) cite the
pertinent provisions of the Plan document and (2) explain, where appropriate,
how the Claimant can perfect the claim, including a description of any
additional material or information necessary to complete the claim and why such
material or information is necessary. The claim denial also shall include an
explanation of the claims review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse decision on review.

          20. Appeal of Denied Claims. A claimant whose claim has been
completely or partially denied shall be entitled to appeal the claim denial by
filing a written appeal with the Committee. A Claimant who timely requests a
review of the denied claim (or his or her authorized representative) may review,
upon request and free of charge, copies of all documents, records and other
information relevant to the denial and may submit written comments, documents,
records and other information relevant to the claim to the Committee. All
written comments, documents, records, and other information shall be considered
“relevant” if the information (1) was relied upon in making a benefits
determination, (2) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (3) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Committee may, in its
sole discretion and if it deems appropriate or necessary, decide to hold a
hearing with respect to the claim appeal.

               (a) In General. Appeal of a denied benefits claim must be filed
in writing with the Committee no later than sixty (60) days after receipt of the
written notification of such claim denial. The Committee shall make its decision
regarding the merits of the denied claim within sixty (60) days following
receipt of the appeal (or within one hundred and twenty (120) days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Committee expects to render the
determination on review. The review will take into account comments, documents,
records and other information submitted by the Claimant relating to the claim
without regard to whether such information was submitted or considered in the
initial benefit determination.

               (b) Contents of Notice. If a benefits claim is completely or
partially denied on review, notice of such denial shall be in writing and shall
set forth the reasons for denial in plain language.

                    (i) The decision on review shall set forth (a) the specific
reason or reasons for the denial, (b) specific references to the pertinent Plan
provisions on which the denial is based, (c) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, or other information relevant (as defined
above) to the Claimant’s claim, and (d) a statement describing any voluntary
appeal procedures offered by the plan and a statement of the Claimant’s right to
bring an action under Section 502(a) of ERISA.

          21. Legal Action. A Claimant may not bring any legal action relating
to a claim for benefits under the Plan unless and until the Claimant has
followed the claims procedures under the Plan and exhausted his or her
administrative remedies under such claim procedures.

          22. Discretion of Committee. All interpretations, determinations and
decisions of the Committee with respect to any claim shall be made in its sole
discretion, and shall be final and conclusive.

          23. Notices. Any notice or other communication required or permitted
to be given to a party under the Plan shall be deemed given if personally
delivered or if mailed, postage prepaid, by certified mail, return receipt
requested, to the party at the address listed below, or at such other address as
one such party may by written notice specify to the other:

               (a) if to the Committee:

Attention: Chairperson - Personnel and Compensation Committee
Oswego County National Bank
300 State Route 104
Oswego, NY 13126

               (b) if to any party other than the Committee, to such party at
the address last published by such party by written notice to the Committee.

          24. Governing Law. The Plan shall be construed, administered and
enforced according to the laws of New York, except to the extent that such laws
are preempted by federal law.

          25. Construction of Language. Wherever appropriate in the Plan, words
used in the singular may be read in the plural, words in the plural may be read
in the singular, and words importing the mate gender shall be deemed equally to
refer to the feminine or the neuter. Any reference to an Article or Section
shall be to an Article or Section of the Plan, unless otherwise indicated.

          26. Amendment or Discontinuance. The Board may amend, discontinue or
terminate the Plan at any time in accordance with applicable taw; provided,
however, that no amendment or discontinuance shall affect the rights of
Participants to amounts already allocated to their Accounts under the Plan. The
Committee of the Bank may make any amendment to the Plan that may be necessary
or appropriate to facilitate the administration, management, and interpretation
of the Plan or to conform the Nan thereto or that may be necessary or
appropriate to satisfy requirements of law, provided that any such amendment
does not significantly affect the cost to Bank, Parent Company or any of its
subsidiaries of maintaining the Plan. Notwithstanding the foregoing, no
amendment by the Board or Committee of the Bank shall be made to the extent that
any such amendment would cause any Participant who administers any employee
benefit plan of the Bank (or the Parent Company or any subsidiary of the Bank)
and who, in accordance with the terms of any such plan or applicable taw, must
be ‘disinterested’, to cease to qualify as an ‘outside’ director, within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended, and
the treasury regulations thereunder.

In witness whereof, Oswego County National Bank has caused this amendment and
restatement of the Voluntary Deferred Compensation Plan for Directors to be
executed on September 21, 2006.

3

--------------------------------------------------------------------------------




 OSWEGO COUNTY NATIONAL BANK

 

 

 

 

By: 

/s/

 

 

--------------------------------------------------------------------------------

 

 

Chairperson of the Board

Attest:

 

 

 

/s/

 

/s/

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Secretary

 

President

4

--------------------------------------------------------------------------------